UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-6337



JULIAN CARR,

                                               Petitioner - Appellant,

          versus


A. D. ROBINSON, Warden,

                                                Respondent - Appellee.




                              No. 00-6667



JULIAN CARR,

                                               Petitioner - Appellant,

          versus


VIRGINIA DEPARTMENT OF CORRECTIONS,

                                                Respondent - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-00-68-AM, CA-99-1483-AM)


Submitted:     January 11, 2001             Decided:   January 17, 2001
Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julian Carr, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     In this consolidated appeal, Julian Carr seeks to appeal the

district court’s orders denying relief on his petitions filed under

28 U.S.C.A. § 2254 (West 1994 & Supp. 2000).   We have reviewed the

record and the district court’s opinions and find no reversible

error. Accordingly, we deny certificates of appealability and dis-

miss the appeals on the reasoning of the district court.      Carr v.

Robinson, Nos. CA-00-68-AM; CA-99-1483-AM (E.D. Va. Feb. 7, 2000;

Apr. 19, 2000).*   Carr’s motion to consolidate is granted.   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           DISMISSED




     *
       Although the district court’s orders were marked as “filed”
on February 2, 2000, and April 18, 2000, respectively, the district
court’s records show that they were entered on the docket sheet on
February 7, 2000, and April 18, 2000. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the orders were entered on the docket sheet that we take as the
effective date of the district court’s decisions.        Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  3